Action to recover damages for personal injuries sustained by the plaintiff wife in tripping on a mat and falling down a stairway in a department store, and by the husband to recover for medical expenses and loss of services. Appeal from judgments in favor of plaintiffs. Judgments of the City Court of Mount Vernon affirmed, with costs. No opinion. Lazansky, P. J., Young, Carswell and Tompkins, JJ., concur; Hagarty, J., dissents and votes to reverse the judgments and dismiss the complaints on the ground that there is no proof of negligence.